Case 17-29214        Doc 31     Filed 10/15/18     Entered 10/15/18 09:31:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 29214
         Teresa Shantell Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/29/2017.

         2) The plan was confirmed on 11/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/07/2018.

         5) The case was Dismissed on 07/26/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29214             Doc 31         Filed 10/15/18    Entered 10/15/18 09:31:30                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $1,740.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $1,740.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,162.77
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $78.30
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,241.07

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aaron Rents Inc.                        Unsecured      1,107.00            NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured         399.00        398.98          398.98           0.00       0.00
 AT&T                                    Unsecured      1,115.00            NA              NA            0.00       0.00
 Bally Total Fitness                     Unsecured      1,797.00            NA              NA            0.00       0.00
 Bank Of America NA                      Unsecured      5,000.00       4,994.38        4,994.38           0.00       0.00
 B-Real                                  Unsecured         155.00           NA              NA            0.00       0.00
 Cash America of Chicago #9              Unsecured      1,000.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     14,555.00     14,820.40        14,820.40           0.00       0.00
 Comcast Cable                           Unsecured         536.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,900.00            NA              NA            0.00       0.00
 DirecTV                                 Unsecured         398.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured      1,208.00            NA              NA            0.00       0.00
 IL Govt and Community Affairs           Unsecured           0.00           NA              NA            0.00       0.00
 Malcolm X College                       Unsecured         484.00           NA              NA            0.00       0.00
 MCI Worldcom                            Unsecured         224.00           NA              NA            0.00       0.00
 Midwest Title Loans                     Unsecured            NA       1,141.30        1,141.30           0.00       0.00
 Midwest Title Loans                     Secured        2,795.00       3,936.30        2,795.00        457.02      41.91
 Monterey Financial Services             Unsecured           0.00           NA              NA            0.00       0.00
 National City Bank                      Unsecured         142.00           NA              NA            0.00       0.00
 Palisades Collections                   Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,676.00       1,678.62        1,678.62           0.00       0.00
 PRA Receivables Management              Unsecured           0.00           NA              NA            0.00       0.00
 Ready Refresh                           Unsecured         142.00           NA              NA            0.00       0.00
 Rent-A-Center                           Unsecured           0.00           NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured         446.00           NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured         476.00        520.19          520.19           0.00       0.00
 Robert J. Semrad                        Unsecured           0.00           NA              NA            0.00       0.00
 Salute                                  Unsecured         775.00           NA              NA            0.00       0.00
 SBC Winsconsin                          Unsecured           0.00           NA              NA            0.00       0.00
 TCF National Bank                       Unsecured         533.00           NA              NA            0.00       0.00
 Tribute                                 Unsecured         570.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-29214            Doc 31   Filed 10/15/18    Entered 10/15/18 09:31:30                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim         Principal       Int.
 Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
 UIC Medical Center               Unsecured           0.00             NA             NA           0.00        0.00
 University of IL Hospital        Unsecured           0.00             NA             NA           0.00        0.00
 Vativ Recovery Solutions LLC     Unsecured           0.00             NA             NA           0.00        0.00
 West Asset Management            Unsecured         280.00             NA             NA           0.00        0.00
 West Suburban Hospital           Unsecured      1,700.00              NA             NA           0.00        0.00
 Womens Health Associates         Unsecured         109.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                   $0.00
       Mortgage Arrearage                                        $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                               $2,795.00           $457.02                  $41.91
       All Other Secured                                         $0.00             $0.00                   $0.00
 TOTAL SECURED:                                              $2,795.00           $457.02                  $41.91

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,553.87                    $0.00               $0.00


 Disbursements:

          Expenses of Administration                              $1,241.07
          Disbursements to Creditors                                $498.93

 TOTAL DISBURSEMENTS :                                                                             $1,740.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29214        Doc 31      Filed 10/15/18     Entered 10/15/18 09:31:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
